Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-2002

Vipond v. Comm Social Security
Precedential or Non-Precedential:

Docket No. 01-3484




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Vipond v. Comm Social Security" (2002). 2002 Decisions. Paper 243.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/243


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                             ___________

                             No. 01-3484
                             ___________


                           JOHN R. VIPOND,
                                        Appellant

                                 v.

                      LARRY G. MASSANARI,
             ACTING COMMISSIONER OF SOCIAL SECURITY

         _______________________________________________

         On Appeal from the United States District Court
             for the Western District of Pennsylvania
                D.C. Civil Action No. 00-cv-00254J
                   (Honorable D. Brooks Smith)
                       ___________________


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                          March 4, 2002

           Before:   SCIRICA and ROSENN, Circuit Judges,
                     and WARD, District Judge*

                       (Filed   April 3, 2002)




     *The Honorable Robert J. Ward , United States District Judge for the Southern
District of New York, sitting by designation.

                          __________________

                        OPINION OF THE COURT
                         __________________

SCIRICA, Circuit Judge.

     This is an appeal of a denial of social security disabled status and benefits. We
will affirm.
                               I.
     John Vipond suffers from heart and breathing trouble and obesity. He was forty-
eight years old as of his date last insured for social security disability. Vipond has past
work experience as a dump truck driver, night maintenance man and as a clerk. He was
laid off from his last job in 1991. After developing chest pains in July 1995, Vipond was
diagnosed with an acute myocardial infarction. On July 13, 1995, Dr. Mario Poon
performed a balloon angioplasty on Vipond’s left anterior descending coronary artery.
Vipond was released from the hospital on July 14, 1995. In August 1995, Dr. Poon
found Vipond was "doing very well" - displaying no symptoms of angina or congestive
heart failure. In February 1996, Dr. Poon told Vipond’s family physician, Dr. John
Meloy, that from a cardiac standpoint Vipond was doing very well.
     In 1997, two doctors made functional capacity assessments for the state agency in
charge of determining disability. Dr. Sharon Wander reviewed Vipond’s medical records
and performed a residual functional capacity assessment, finding Vipond could perform
medium work. Dr. Rita Aneja reviewed the medical evidence and also found Vipond
could perform medium work.
     For some time, Vipond complained of shortness of breath and pain to Dr. Meloy.
In February and March 1998, Dr. Meloy opined that Vipond was totally and permanently
disabled from gainful employment. But over the course of his treatment, Dr. Meloy’s
notes reflect that Vipond was generally normal. Dr. Meloy did specifically find Vipond
suffered from shortness of breath.
     Vipond filed an application for disability benefits in September 1997 alleging an
onset date of October 18, 1991. The Administrative Law Judge found Vipond is limited
to exertionally light jobs with a sit/stand option. A vocational expert testified that
approximately five million such jobs exist in the national economy with limited climbing,
balancing or stooping; no concentrated exposure to dust, fumes, chemicals or high
humidity; no concentrated exposure to heights or dangerous machinery, that a person
with Vipond’s age, education and work experience could do. Therefore, the ALJ found
Vipond is not disabled under 20 C.F.R. 404.1520(f) (1985). The District Court
affirmed the ALJ, finding that substantial evidence in the record supported the ALJ’s
decision. Vipond appeals.
                              II.
     We review the Commissioner’s final decision to deny disability on a substantial
evidence basis. 42 U.S.C. 405(g) (1991). Substantial evidence has been defined as
"more than a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate." Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (citations
omitted).
Vipond claims the ALJ erred in denying disability despite Dr. Meloy’s opinion.
But an ALJ is bound to give a treating physician’s opinion controlling weight only when
it is "well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in [the] record." 20
C.F.R. 404.1527(d)(2) (1991). The ALJ found Dr. Meloy’s opinion contrary to the
great weight of the evidence, including the doctor’s own treatment notes. Substantial
evidence supports the ALJ’s decision.
Vipond claims the ALJ erred by not giving sufficient weight to his subjective
complaints. The ALJ properly weighed the evidence in the record under 20 C.F.R.
404.1529 (1991) and found Vipond not fully credible. There is substantial evidence in
the record to support the ALJ’s finding.
Finally, Vipond claims the ALJ erred by finding he could do light work. But the
ALJ in fact found Vipond could do only limited light work, as illustrated in the
hypothetical question posed to the vocational expert. Substantial evidence exists to
support the ALJ’s finding Vipond can do limited light work.
                              III.
     For the foregoing reasons, we will affirm the judgment of the District Court.



                                       /s/ Anthony J. Scirica
                                        Circuit Judge